DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-13, 15-16, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (“Hamilton G5 Service Manual”) in view of McNeely et al. (US PGPub 2015/0205307).
Regarding claim 1, Hamilton teaches an expiratory valve of a ventilation device (see page 2-7 of Hamilton) comprising a valve body having a fluid inlet, a fluid outlet for breathing air of a patient formed therein (Fig. 1-1, F; see annotated Fig. 2-6; see also; Fig. 2-13),

wherein the valve body forms a cup-shaped valve plenum which is at least partially surrounded by a valve bottom (see annotated Fig. below) and into which the fluid inlet opens (see Fig. 2-6, D points to the silicone membrane plenum, the fluid inlet flows into this plenum); and
wherein the valve bottom originates from an edge of the fluid inlet defining a fluid entry surface (see annotated Fig. 2-6 below, fluid entry surface defined between valve bottom and edge of fluid inlet)

    PNG
    media_image1.png
    497
    586
    media_image1.png
    Greyscale

Annotated Fig. 2-6 of Hamilton
Hamilton does not teach wherein the cross-sectional area of said fluid flow path expands in the direction towards the fluid outlet and wherein the valve bottom, starting from 
However, McNeely teaches an analogous valve (see abstract) wherein the cross-sectional area of said fluid flow path expands in the direction towards the fluid outlet (See Fig. 1; see also paragraph 24) and wherein the valve bottom (Fig. 1, 24), starting from an inside of the fluid inlet at the edge of the fluid entry surface (see Fig. 1, the valve bottom connects with fluid entry surface 116), has a rounded contour on its side facing the valve plenum (see Fig. 1, bottom 124 forms a rounded contour at 132 facing the valve plenum). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the valve bottom of Hamilton to have an expanding cross sectional area in the direction towards the fluid outlet and a rounded contour, as taught by McNeely, because McNeely teaches that the geometrical configurations of the valve bottom allow for tight control of the expansion characteristics of the fluid flow (Paragraph 0030) and the increases in cross-sectional area would provide a reduction in the velocity of the fluid flow, aiding in reducing the pressure drop between the inlet an the outlet, reducing the turbulence occurring downstream from the inlet (see McNeely paragraph 26).
Regarding claim 3, Hamilton further teaches wherein the valve bottom extends in a dish-like manner between the fluid inlet and an outer edge of the valve plenum (see Hamilton, annotated Fig. 2-6, valve bottom extends in this manner). 
Regarding claim 6, Hamilton, as modified by McNeely further teaches wherein the valve bottom bulges in an axial direction in a portion around the fluid inlet (Fig. 2, 124, 126; 
Regarding claim 7, Hamilton, as modified by McNeely, further teaches the expiratory valve comprising an axial bulge having a varying depth around the circumference of the fluid inlet (see McNeely, Fig 1; see also paragraph 24) in order to enable a superior flow rate efficiency and retain a total pressure of the fluid by minimizing a pressure drop between the inlet and the outlet of the valve body (see McNeely paragraph 26).
Regarding clam 8, Hamilton, as modified by McNeely, further teaches wherein the depth of the bulge increases in circumferential direction toward the fluid outlet (McNeely, Fig. 1; Paragraph 0024) since the gradual increase in fluid flow area provides a reduced pressure drop between the inlet and the outlet of the valve body (McNeely, Paragraph 0026).
Regarding claim 9, Hamilton, as modified by McNeely, further teaches wherein the depth of the bulge in circumferential direction is smallest on a side opposite the fluid outlet (McNeely, Fig. 1; Paragraph 0024).
Regarding claim 10, Hamilton, as modified by McNeely, further teaches wherein the depth of the bulge in circumferential direction is largest on the side towards the fluid outlet (McNeely, Fig. 1; see also Paragraph 0024).
Regarding claim 11, Hamilton further teaches wherein the fluid inlet is disposed in a central portion of the valve plenum (Hamilton, Fig. 2-6, inlet is centrally located);
Regarding claim 12, Hamilton further teaches wherein the fluid outlet is disposed further outside in the radial direction with respect to the fluid inlet 
Regarding claim 13, Hamilton further teaches wherein the valve body is made of plastics material (Hamilton, Page B-25, Row 1, Col. 2).
Regarding claim 15, Hamilton further teaches wherein the valve body has a fluid inlet portion having the fluid inlet formed therein (see Hamilton annotated Fig. 2-6). 
Regarding claim 16, Hamilton further teaches wherein the fluid inlet portion forms a first pin-like protrusion (Hamilton, Fig. 2-6; the fluid inlet portion is considered a pin-like protrusion due to its similar structure to the claimed fluid inlet portion, which is described as a pin-like protrusion).
Regarding claim 22, Hamilton further teaches wherein the valve body defines a fluid outlet portion having the fluid outlet formed therein (see Hamilton, annotated Fig. 2-6). 
Regarding claim 23, Hamilton, as modified, teaches all previous elements of the claim as stated above. Hamilton does not teach wherein a bulging portion of a valve bottom merges into the fluid outlet portion.
However, McNeely teaches a valve wherein a bulging portion of a valve bottom merges into the fluid outlet portion (Fig. 3, 130). McNeely teaches that having the bulging portion of the valve bottom merge into the fluid inlet portion allows for tight control over the expansion characteristics of the fluid flow, which retains total pressure as much as possible until the outlet of the valve body (Paragraph 0030).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date, to further modify Hamilton with the teachings of McNeely to provide an expiratory valve with a bulging portion of a valve bottom that merges into the fluid outlet  
Regarding claim 24, Hamilton further teaches the valve further comprising a valve membrane associated with the fluid inlet, which is displaceable at least between a position closing the fluid inlet and a position opening the fluid inlet (Hamilton, Fig. 2-6, D; Page 2-7).
Regarding claim 26, Hamilton, as modified, teaches the expiratory valve of claim 1 (see above rejection of claim 1) and further teaches a ventilation device comprising an expiratory valve with all of the elements of the current invention as stated above that is adapted to be connected to an expiration air conduit (Hamilton, Fig. 2-13).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over over Hamilton (“Hamilton G5 Service Manual”) in view of McNeely et al. (US PGPub 2015/0205307) as applied to claim 1 above, and further in view of Pittaway et al. (U.S. Patent No. 7,066,177).
Regarding claim 14, Hamilton, as modified, teaches all previous elements of the claim as stated above. Hamilton does not teach wherein the valve body is an injection-molded part.
However, Pittaway teaches an analogous exhalation valve (see abstract and Fig. 1) in which the valve body is integrally formed as a single component of plastics material by injection molding (Col. 6, Lines 4-6).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Hamilton with the teachings of Pittaway for the purpose of allowing the part to be produced highly efficiently, have detailed features and complex geometry, have enhanced strength, and would allow for lower manufacturing .
Claim 17-21 is rejected under 35 U.S.C. 103 as being unpatentable over over Hamilton (“Hamilton G5 Service Manual”) in view of McNeely et al. (US PGPub 2015/0205307), further in view of Argentine (US PGPub 2005/0033239).
Regarding claim 17, Hamilton, as modified, teaches all previous elements of the claim as stated above. 
Hamilton does not teach the valve body having at least one reinforcing rib formed around the fluid inlet, in particular a plurality of reinforcing ribs formed around the fluid inlet.
However, Argentine teaches an analogous medical valve (see abstract and Fig. 2A, 16) having a fluid inlet (Fig. 2F, 36), said valve body (Fig. 2A, 16) having at least one reinforcing rib formed around the fluid inlet (Fig. 2E, reinforcing ribs 52; see paragraph 39), in particular a plurality of reinforcing ribs formed around the inlet (see Fig. 2E, Argentine teaches at least 2 ribs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the valve of Hamilton with a reinforcing rib for the fluid inlet, as taught by Argentine, for the purpose of maintaining the axial integrity of the fluid inlet (see Argentine paragraph 39).
Regarding claim 18, Hamilton, as modified by Argentine, further teaches wherein the at least one reinforcing rib is formed integrally with the valve body 
Regarding claim 19, Hamilton, as modified by Argentine, further teaches wherein the at least one reinforcing rib, with respect to the edge of the fluid inlet, extends outwardly in the radial direction (see Argentine Figs. 2E and 2F, reinforcing ribs 52 extend outwardly).
Regarding claim 20, Hamilton, as modified by Argentine, further teaches wherein the at least one reinforcing rib comprises at least one reinforcing rib extending outwardly from the edge of the fluid inlet along a valve bottom (see Argentine Figs. 2F and 2E, ribs 52 extend along valve bottom 28).
Regarding claim 21, Hamilton, as modified by Argentine, further teaches wherein the at least one reinforcing rib comprises at least one second reinforcing rib (see Fig. 2E and 2F, second rib 52) extending inwardly from at outer edge of the valve bottom along the valve bottom (see Argentine Figs. 2E and 2F, reinforcing ribs 52 extend along valve bottom and in toward the inlet).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (“Hamilton G5 Service Manual”) in view of McNeely et al. (US PGPub 2015/0205307) as applied to claim 1 above, and further in view of Bennet et al. (U.S. Patent No. 4,241,756).
Regarding claim 25, Hamilton, as modified, teaches all previous elements of the claim as stated above and further teaches wherein the valve body further comprises a support onto the top side of which a valve membrane can be placed with an abutment area formed at the outer edge thereof (Hamilton, Fig. 2-6, D). Hamilton does not teach a support having an uneven design on its top side.
However, Bennet teaches an analogous exhalation valve assembly (see abstract) wherein the valve membrane support has an uneven design on its top side (Col. 4, lines 22-48). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hamilton to incorporate the teachings of Bennet to provide a valve membrane support having an uneven design on its top side. Doing so would allow for the valve membrane to be better held in position as it is pressed into the uneven surface, as taught by Bennet.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 6-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 12-13, and 15-26 of co-pending Application No. 15/804,113.
Regarding claim 1, co-pending claim 1 of ‘113 teaches a valve body having a fluid inlet, a fluid outlet, a valve bottom into which the fluid inlet opens, and a fluid flow path between said fluid inlet and fluid outlet. Claim 13 of co-pending ‘113 teaches that the valve bottom has a rounded corner. Claim 15 teaches that the cross-sectional area of said flow flow path expands toward the fluid outlet. 
Regarding claim 3, claim 1 of co-pending ‘113 further teaches wherein the valve bottom extends in a dish-like manner.
Regarding claim 6, claim of co-pending ‘113 further teaches wherein the valve bottom bulges in an axial direction.
Regarding claim 7, claim 16 of co-pending ‘113 further teaches wherein the bulging portion has varying depth around the fluid inlet.
Regarding claim 8, claim 17 of co-pending ‘113 further teaches wherein the depth of the bulge increases in a circumferential direction toward the fluid outlet.
Regarding claim 9, claim 18 of co-pending ‘113 further teaches that the depth of the bulge is smallest opposite the fluid outlet.
Regarding claim 10, claim 19 of co-pending ‘113 further teaches wherein the depth of the bulge is largest on the side toward the fluid outlet.
Regarding claim 11, claim 1 of co-pending ‘113 further teaches wherein the fluid inlet is disposed in the central portion of the valve plenum.
Regarding claim 12, claim 10 of co-pending ‘113 teaches wherein the fluid outlet is disposed further outside in a radial direction with respect to the fluid inlet.
Regarding claim 13, claim 2 of co-pending ‘113 teaches wherein the valve is made of plastics material.
Regarding claim 14, claim 3 of co-pending ‘113 further teaches wherein the valve body is an injection molded part.
Regarding claim 15, claim 6 of co-pending ‘113 further teaches wherein the fluid inlet has a fluid inlet formed therein.
Regarding claim 16, claim 7 of co-pending ‘113 further teaches wherein the fluid inlet forms a pin-like protrusion.
Regarding claims 17-21, claim 1 of co-pending ‘113 further teaches at least one reinforcing rib extending outwardly from the inlet along the valve bottom and a second rib extending inwardly from an outer edge of the valve bottom.
Regarding claim 22, claim 22 of co-pending ‘113 further teaches wherein the fluid outlet has a fluid outlet formed therein.
Regarding claim 23, claim 23 of co-pending ‘113 further teaches wherein the bulging portion of the valve bottom merges in to the fluid outlet portion. 
Regarding claim 24, claim 24 of co-pending ‘113 further teaches a displaceable valve membrane.
Regarding claim 25, of co-pending ‘113 further teaches an abutment area with an uneven design.
Regarding claim 26, claim 26 of co-pending ‘113 further teaches the valve connected to an expiration air conduit.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered but they are not persuasive.  
Applicant argues that Hamilton, as modified by McNeely, does not teach wherein the valve bottom has “a rounded contour on its side facing the valve plenum”. However, as can be 
Applicant further argues that McNeely does not teach that the cross-sectional area of the fluid flow path expands toward the fluid outlet. Applicant points to paragraph 25 of McNeely and claims McNeely teaches that the cross-sectional area is decreasing. However, paragraph 25 is describing element 128 of McNeely, an upper wall of the fluid outlet. Claim 1 recites that the fluid flow path expands toward the fluid outlet. Figures 1 and 3, and paragraph 24 show that the fluid flow path, the area surrounding the inlet 102, is increasing in cross-sectional area in the direction of the fluid outlet. The area may then begin to decrease, but there is clearly an expanding of the cross-sectional area the beginning of the fluid flow path.
Applicant further argues that McNeely does not teach wherein the valve bottom originates from an edge of the fluid inlet. However, as stated above, examiner is taking transition area 116 to be where the valve bottom originates, and thus the limitation is met.
Applicant further argues that Hamilton and McNeely references don’t fit together straightforwardly, however, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/S.G./Examiner, Art Unit 3785        

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799